Exhibit 10.1

PURCHASE AND SALE AGREEMENT

AND ESCROW INSTRUCTIONS



BY AND BETWEEN

SELLER:

Milliken Portland Partners, LLC,

a Massachusetts limited liability company.

 

and

BUYER:

Plymouth Industrial REIT, Inc.,

a Maryland corporation.

 

Dated as of: July 16, 2014

 

 

PURCHASE AND SALE AGREEMENT and escrow instructions

Buyer and Seller hereby enter into this Purchase and Sale Agreement and Escrow
Instructions (this “Agreement”) as of the Effective Date. In consideration of
the mutual covenants set forth herein, Seller agrees to sell, convey, assign and
transfer the Property to Buyer, and Buyer agrees to buy the Property from
Seller, on the terms and conditions set forth in this Agreement.

1.      DEFINED TERMS. The terms listed below shall have the following meanings
throughout this Agreement:

Approvals: All permits, licenses, franchises, certifications, authorizations,
approvals and permits issued by any governmental or quasi-governmental
authorities for the ownership, operation, use and occupancy of the Property or
any part thereof, excluding applications for development approvals that have
been denied. Business Day: Any day that is not a Saturday or Sunday or a legal
holiday in the state in which the Real Property is located. Brokers: CBRE/Boulos
Company and Parsons Commercial Group Buyer: Plymouth Industrial REIT, Inc., a
Maryland corporation. Buyer’s Address: Plymouth Industrial REIT, Inc.   260
Franklin Street – 19th Floor   Boston, MA 02109   Attn:  Pendleton White, Jr.  
Telephone:  (617) 340-3861   Email:  pen.white@plymouthrei.com       With a copy
to:       Brown Rudnick LLP   One Financial Center   Boston, MA 02111  
Attn:  Kevin P. Joyce, Esq.   Telephone:  (617) 856-8342  
Email:  KJoyce@brownrudnick.com Closing: The consummation of the sale and
purchase of the Property, as described in Section 8 below. Closing Date: The
date that is the later to occur of either (a) ten (10) days after the end of the
Scheduled Contingency Expiration Date, or (b) August 29, 2014.

 

 

 

Contingency Period: The period commencing on the Effective Date and expiring at
5:00 p.m. (Eastern) on the date which is forty-five (45) days (the “Scheduled
Contingency Expiration Date”) thereafter, subject, however, to extension
pursuant to Section 4. Deposit: One Hundred Fifty Thousand and 00/100 Dollars
($150,000.00) (the “Deposit”). Domain Rights: All rights, control and ownership
of the Websites, and all intellectual property rights and interests relating
thereto or arising therefrom. Effective Date: July 16, 2014 Escrow Holder:
Commonwealth Land Title Insurance Company, a division of Fidelity National
Financial Escrow Holder’s Address: Commonwealth Land Title Insurance Company  
265 Franklin Street   Boston, MA 02110   Attn:  Robert J. Capozzi, Esq.  
Telephone:     Email:       Exhibits: Exhibit A – Legal Description of the Land
  Exhibit B – Documents   Exhibit C – Tenant Estoppel   Exhibit D – Leases  
Exhibit E – Audit Letter     Existing Contracts: All written brokerage (other
than the brokerage agreement regarding the sale of the Property to Buyer),
service, maintenance, operating, repair, supply, purchase, consulting,
professional service, advertising and other contracts to which Seller, or its
agents, representatives, employees or predecessors-in-interest is a party,
relating to the operation or management of the Property (but excluding insurance
contracts and any recorded documents evidencing the Permitted Exceptions).

2

 

 

Improvements: All buildings and other improvements owned by Seller located on or
affixed to the Land, including, without limitation, the existing building
containing approximately 200,625, more or less, rentable square feet (the
“Building”) and the existing parking lots, together with all mechanical systems
(including without limitation, all heating, air conditioning and ventilating
systems and overhead doors), electrical equipment, facilities, equipment,
conduits, motors, appliances, boiler pressure systems and equipment, air
compressors, air lines, gas-fixed unit heaters, baseboard heating systems, water
heaters and water coolers, plumbing fixtures, lighting systems (including all
fluorescent and mercury vapor fixtures), transformers, switches, furnaces, bus
ducts, controls, risers, facilities, installations and sprinkling systems to
provide fire protection, security, heat, air conditioning, ventilation, exhaust,
electrical power, light, telephone, storm drainage, gas, plumbing,
refrigeration, sewer and water thereto, all internet exchange facilities,
telecommunications networks and facilities base IP, conduits, fiber optic
cables, all cable television fixtures and antenna, elevators, escalators,
incinerators, disposals, rest room fixtures and other fixtures, equipment,
motors and machinery located in or upon the Building, and other improvements now
or hereafter on the Land.  The Building’s address is 56 Milliken Street,
Portland, Maine. Intangible Property: All intangible property now or on the
Closing Date owned by Seller in connection with the Real Property or the
Personal Property including without limitation all of Seller’s right, title and
interest in and to all environmental reports, soil reports, utility arrangements
(except as expressly set forth herein), warranties, guarantees, indemnities,
claims, licenses, applications, permits, governmental approvals, plans,
drawings, specifications, surveys, maps, engineering reports and other technical
descriptions, books and records, licenses, authorizations, applications, permits
and all other Approvals, Domain Rights, Websites, insurance proceeds and
condemnation awards, Seller’s right, title and interest in all Approved
Contracts relating to the Real Property or the Personal Property, or any part
thereof (but not Seller’s obligations under any Rejected Contracts (as
hereinafter defined)), and all other intangible rights used in connection with
or relating to the Real Property or the Personal Property or any part thereof.
Land: That certain approximately ±31.21 acres of land, located in the City of
Portland, Cumberland County, Maine, more particularly described in Exhibit A
hereto, together with all rights and interests appurtenant thereto, including,
without limitation, any water and mineral rights, development rights, air
rights, easements and all rights of Seller in and to any strips and gores,
alleys, passages or other rights-of-way. Leases: The leases and/or licenses of
space in the Property in effect on the date hereof as listed on Exhibit D,
together with leases of space in the Property entered into after the date hereof
in accordance with the terms of this Agreement, together with all amendments and
guaranties thereof.

3

 

 

Permitted Exceptions: All of the following:  applicable zoning and building
ordinances and land use regulations for which there is no violation, the lien of
taxes and assessments not yet delinquent, any exclusions from coverage set forth
in the jacket of any Owner's Policy of Title Insurance, any exceptions caused by
Buyer, its agents, representatives or employees, the rights of the tenants, as
tenants only, under the Leases, public utility easements of record without
encroachment by any of the Improvements, and any matters deemed to constitute
Permitted Exceptions under Section 5(d) hereof. Personal Property: Any and all
personal property owned by Seller (if any) and located on the Real Property.
Property: The Real Property, the Personal Property, the Approved Contracts (as
defined in Section 4), the Leases and the Intangible Property. Purchase Price:
Ten Million Five Hundred Thousand Dollars ($10,500,000). Real Property: The Land
and the Improvements. Seller: Milliken Portland Partners, LLC Seller’s Address:
Milliken Portland Partners, LLC   40 South Street, Suite 305   Marblehead,
MA  01945   Attn:  J. Hillary Rockett, Jr.   Telephone:  (781) 631-5015  
Email:  jhr@jhrdevelopment.com       With a copy to:   Rich May, P.C.   176
Federal Street   Boston, MA  02110   Attn:  James B. Heffernan, Esq.  
Telephone:  (617) 556-3823   Email:  jheffernan@richmaylaw.com     Tenant
Inducement Costs: All third-party payments, costs and expenses required to be
paid or provided by Seller, as landlord, pursuant to a Lease which is in the
nature of a tenant inducement, including tenant improvement costs, tenant
allowances, building lease buyout costs, landlord's work costs, brokerage
commissions, reimbursement of tenant moving expenses and other out-of-pocket
costs.

4

 

 

Title Company: Commonwealth Land Title Insurance Company   265 Franklin Street  
Boston, MA 02110   Attn:  Robert J. Capozzi, Esq.   Telephone:     Email:  
Websites: All domain names, web addresses and websites in which Seller has an
interest relating to the Property or any portion thereof, including, but not
limited to, any other name given to the Property.

2.      DEPOSIT AND PAYMENT OF PURCHASE PRICE; INDEPENDENT CONSIDERATION. Unless
this Agreement terminates prior to the expiration of the Contingency Period,
upon the expiration of the Contingency Period, Buyer shall deposit with Escrow
Holder, at Escrow Holder’s office, by check or by wire transfer, the Deposit as
a deposit on account of the Purchase Price. Immediately upon Escrow Holder’s
receipt of the Deposit, Escrow Holder shall place the same in an single
interest-bearing account reasonably acceptable to Buyer. The Deposit shall be
deemed to include any interest accrued thereon. The Deposit (as and when paid to
Escrow Holder) shall be held by Escrow Holder in accordance with this Agreement,
and, if applicable, in accordance with Escrow Holder's standard form of escrow
agreement which Buyer and Seller agree to execute in addition to this Agreement.

If the transactions contemplated hereby close as provided herein, the Deposit
shall be paid to Seller and shall be credited toward the Purchase Price and
Buyer shall pay through escrow to Seller the balance of the Purchase Price net
of all prorations and other adjustments provided for in this Agreement. If this
Agreement is terminated pursuant to the terms hereof or if the transactions do
not close, the Deposit shall be returned to Buyer or delivered to Seller as
otherwise specified in this Agreement.

Notwithstanding anything in this Agreement to the contrary, One Hundred and
No/100 Dollars ($100.00) of the Deposit is delivered to the Escrow Holder for
delivery by the Escrow Holder to Seller as “Independent Contract Consideration”,
and the Deposit is reduced by the amount of the Independent Contract
Consideration so delivered to Seller, which amount has been bargained for and
agreed to as consideration for Seller’s execution and delivery of this
Agreement. At Closing, the Independent Contract Consideration shall not be
applied to the Purchase Price.

3.      DELIVERY OF MATERIALS FOR REVIEW. On or before the date which is five
(5) Business Days after the Effective Date, Seller shall deliver to Buyer at
Buyer’s address set forth in Section 1 above, the materials listed on Exhibit B
(collectively, the “Documents”) for Buyer's review, to the extent the same are
in Seller's possession or control. In the alternative, at Seller’s option and
within the foregoing five (5) Business Day period, Seller may make the Documents
available to Buyer on a secure web site, and in such event, Buyer agrees that
any item to be delivered by Seller under this Agreement shall be deemed
delivered to the extent available to Buyer on such secured web site. Without
limitation on the foregoing, Seller shall make any other documents, files and
information reasonably requested by Buyer concerning the Property and which are
in Seller’s possession or control available for Buyer’s inspection at Seller’s
general offices or such other location as shall be mutually convenient to the
parties.

5

 

 

4.      CONTINGENCIES. Buyer’s obligation under this Agreement to purchase the
Property and consummate the transactions contemplated hereby is subject to and
conditioned upon, among other things, the satisfaction or waiver by Buyer, in
its sole and absolute discretion and in the manner hereinafter provided, of each
of the contingencies (individually, a “Contingency”, and collectively, the
“Contingencies”) set forth in this Section 4 in each case within the Contingency
Period.

(a)      Property Review. Beginning on the Effective Date and continuing until
the expiration of the Contingency Period, Seller shall have given Buyer an
opportunity to conduct its due diligence review, investigation and analysis of
the Property (the “Due Diligence Review”) independently or through agents of
Buyer's own choosing, and Buyer shall have completed and shall be satisfied, in
Buyer’s sole and absolute discretion, with Buyer’s Due Diligence Review, which
may include, but shall not necessarily be limited to, Buyer’s review,
investigation and analysis of: (i) all of the Documents; (ii) the physical
condition of the Property; (iii) the adequacy and availability at reasonable
prices of all necessary utilities, including, without limitation, the services
necessary to operate the Improvements for Buyer’s intended use of the Property;
(iv) the adequacy and suitability of applicable zoning and Approvals; (v) the
Leases and the obligations from and to the tenants thereunder; (vi) market
feasibility studies; and (vii) such tests and inspections of the Property as
Buyer may deem necessary or desirable.

(b)      Environmental Audit. On or before the expiration of the Contingency
Period, Buyer shall have completed to the satisfaction of Buyer, in its sole and
absolute discretion, and at its sole cost and expense, an environmental audit
and assessment of the Real Property (the “Environmental Audit”), including but
not limited to the performance of such tests and inspections as Buyer may deem
necessary or desirable, subject to the terms and provisions hereof, in order to
determine the presence or absence of any Hazardous Materials (as defined in
Section 12(i) hereof).

(c)      Tenant Estoppel. On or before the expiration of the Contingency Period,
Buyer shall have received an estoppel certificate substantially in the form
attached hereto as Exhibit C (the “Tenant Estoppel”), executed by each tenant
under each of the Leases with respect to the status of such Lease, rent
payments, tenant improvements, lease defaults and other matters relating to such
Lease, and disclosing no defaults, disputes or other matters objectionable to
Buyer in its sole and absolute discretion.

(d)      Board Approval. On or before the expiration of the Contingency Period,
Buyer shall have obtained approval for the transaction contemplated by this
Agreement from its Board of Directors (“Board Approval”).

6

 

 

The foregoing Due Diligence Review, Environmental Audit, Tenant Estoppel, and
Board Approval Contingencies are solely for Buyer’s benefit and only Buyer may
determine such Contingencies to be satisfied or waived in writing. Buyer shall
have the Contingency Period in which to satisfy or waive such Contingencies by
delivering written notice to Seller with a copy to Escrow Holder. A Contingency
shall be deemed not to have been satisfied or waived by Buyer unless prior to
the expiration of the Contingency Period, Buyer shall deliver to Seller a
written notice to such effect (each such notice being herein referred to as an
“Approval Notice”). If, at any time during the Contingency Period, Buyer
determines in its reasonable discretion that a Phase II Environmental Site
Assessment is necessary to determine whether the Contingencies have been
satisfied, Buyer shall have the right to extend the Contingency Period for an
additional thirty (30) days so that the Contingency Period will expire at 5:00
p.m. (Eastern) on the date which is seventy-five (75) days after the Effective
Date; Buyer may exercise this extension right by delivering written notice to
Seller on or before 5:00 p.m. (Eastern) on the Scheduled Contingency Expiration
Date.

If Buyer provides an Approval Notice for each of the Contingencies, then the
Contingencies shall be deemed satisfied or waived and the parties shall, subject
to the satisfaction of all other terms and conditions applicable to the
respective parties’ obligations hereunder, be obligated to proceed to Closing.
If Buyer does not provide an Approval Notice with respect to any or all of the
Contingencies during the Contingency Period, then such Contingency(ies) shall be
deemed not satisfied or waived, and this Agreement shall automatically terminate
and be of no further force and effect at the end of the Contingency Period
without the further action of either party; provided, however, if at any time
prior to the end of the Contingency Period Buyer decides not to purchase the
Property, Buyer shall promptly notify Seller, in writing, of said intention not
to purchase. During the Contingency Period Buyer may elect not to purchase the
Property for any reason or for no reason whatsoever, all in Buyer's sole and
absolute discretion. Upon any such termination, Escrow Holder shall return the
Deposit (if any) to Buyer and, except for those provisions of this Agreement
which expressly survive the termination of this Agreement, the parties hereto
shall have no further obligations hereunder.

With respect to the Existing Contracts only, on or before thirty (30) days after
the Effective Date, Buyer may furnish Seller with a written notice of the
contracts and agreements (the “Approved Contracts”) which Buyer has elected to
assume at the Closing. All Existing Contracts not included in any such notice
shall be excluded from the Property to be conveyed to Buyer, and are herein
respectively referred to as the “Rejected Contracts”, and, if Buyer fails to
deliver such notice, all Existing Contracts shall be deemed Rejected Contracts.
Seller shall at Seller’s sole cost and expense terminate on or before the
Closing Date all Rejected Contracts and shall deliver to Buyer evidence
reasonably satisfactory to Buyer of Seller’s termination on or prior to Closing
of all Rejected Contracts. Notwithstanding anything contained herein to the
contrary, Seller agrees to cause any existing property management agreements and
any leasing listing agreements to be terminated effective as of the Closing Date
and Seller shall be solely responsible for any fees or payments due thereunder.
The parties agree and acknowledge that Existing Contracts do not include the
Leases, which cannot be included as a Rejected Contract.

5.      TITLE COMMITMENT; SURVEY; SEARCHES. Buyer’s obligation to purchase the
Property and to consummate the transactions contemplated hereby shall also be
subject to and conditioned upon Buyer’s having approved the condition of title
to the Property and a survey of the Real Property in the manner provided for in
this Section 5.

7

 

 

(a)      Title Commitment. On or before the date which is ten (10) days after
the Effective Date, Seller shall cause the Title Company to deliver a commitment
(the “Title Commitment”) to Buyer for the Title Policy (as defined in Section 6
hereof), issued by the Title Company showing Seller as the owner of good and
indefeasible fee simple title to the Real Property, together with legible copies
of all documents (“Exception Documents”) referred to in Schedule B of the Title
Commitment.

(b)      Survey. On or before the date which is five (5) Business Days after the
Effective Date, Seller shall deliver Seller’s most recent ALTA/ACSM survey of
the Real Property to Buyer, and Seller shall cooperate with Buyer to obtain, at
Buyer's sole cost and expense, an update of Seller’s existing survey from a
surveyor licensed in the State of Maine, which shall be certified to Buyer,
Title Company and Buyer’s lender (if applicable) with a certification in
accordance with the “Minimum Standard Detail Requirements for ALTA/ACSM Land
Title Surveys,” jointly established and adopted by ALTA and NSPS in 2011 and
including items 1, 2, 3, 4, 6(a), 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(a),
11(b), 13, 14, 16, 17, 18, 20 and 21 ($1,000,000.00 minimum) of Table A (the
“Survey”).

(c)      Searches. Buyer may obtain, at its sole cost and expense, current UCC,
tax lien and judgment searches with respect to Seller liens, security interests
and adverse claims affecting the Seller’s interest in the Real Property and/or
the Personal Property (collectively, “Searches”).

(d)      Permitted/Unpermitted Exceptions. Buyer shall have the right, up until
on or before seven (7) Business Days before the end of the Contingency Period,
to object in writing (“Buyer’s Exception Notice”) to any title matters that are
not Permitted Exceptions which are disclosed in the Title Commitment or Survey
(herein collectively called “Liens”). Unless Buyer shall timely object to the
Liens, such Liens shall be deemed to constitute additional Permitted Exceptions.
Any exceptions which are timely objected to by Buyer shall be herein
collectively called the “Title Objections.” If, on or before two (2) Business
Days before the end of the Contingency Period, Seller fails to cause or covenant
to Buyer in writing to remove or endorse over any Title Objections prior to the
Closing in a manner satisfactory to Buyer in its sole and absolute discretion
(Seller having no obligation to agree to cure or correct any such Title
Objections), Buyer may elect, prior to the expiration of the Contingency Period
to either (a) terminate this Agreement by giving written notice to Seller and
Escrow Holder or by failing to deliver the Approval Notice in accordance with
Section 4, in either of which event the Deposit shall be paid to Buyer and,
thereafter, the parties shall have no further rights or obligations hereunder
except for those obligations which expressly survive the termination of this
Agreement, or (b) waive such Title Objections, in which event such Title
Objections shall be deemed additional “Permitted Exceptions” and the Closing
shall occur as herein provided without any reduction of or credit against the
Purchase Price. Buyer shall have the right to amend Buyer’s Exception Notice
(“Buyer’s Amended Exception Notice”) to object to any title matters that are not
Permitted Exceptions which are disclosed in any supplemental reports or updates
to the Title Commitment or Survey delivered to Buyer after the end of the
Contingency Period (which title matters were not reflected in the Title
Commitment or Survey provided to Buyer prior to the end of the Contingency
Period) provided that Buyer objects to the same within ten (10) Business Days
after Buyer’s receipt of the applicable supplemental reports or updates to the
Title Commitment or Survey but in no event after Closing. If Seller fails to
take the action requested by Buyer in Buyer’s Amended Exception Notice, Buyer
may elect prior to Closing to proceed under either clause (a) or (b) of the
sentence which precedes the immediately preceding sentence. Notwithstanding
anything to the contrary contained in this Agreement, any Lien which is a
financial encumbrance such as a mortgage, deed of trust, or other debt security,
attachment, judgment, lien for delinquent real estate taxes and delinquent
assessments, mechanic’s or materialmen’s lien, which is outstanding against the
Property, or any part thereof, that is revealed or disclosed by the Title
Commitment or any updates thereto and/or the Searches (herein such matters are
referred to as “Financial Encumbrances”) shall in no event be deemed a Permitted
Exception, and Seller hereby covenants to remove all Financial Encumbrances to
which it is a party on or before the Closing Date.

8

 

 

(e)      Approved Title and Survey. The condition of title as approved by Buyer
in accordance with this Section 5 is referred to herein as the “Approved Title”
and the Survey as approved by Buyer in accordance with this Section 5 is
referred to herein as the “Approved Survey”.

6.      DEED; TITLE POLICY. Seller shall convey the Real Property to Buyer by a
quitclaim deed with covenant (the “Deed”). As a condition to Buyer’s obligation
to consummate the purchase of the Property and other transactions contemplated
hereby, as of Closing the Title Company shall be unconditionally committed to
issue to Buyer, at Buyer’s sole expense, an ALTA extended coverage Owner’s
Policy of Title Insurance in the amount of the Purchase Price, dated effective
as of the date the Deed is recorded and insuring Buyer (or its nominee or
assignee, if applicable) as the owner of good and indefeasible fee simple title
to the Real Property, free from all Financial Encumbrances and subject to no
exceptions other than Permitted Exceptions, together with such endorsements as
required by Buyer in the Buyer's Exception Notice, all in form and substance
satisfactory to Buyer in its sole discretion (the “Title Policy”). Buyer shall
be entitled to request that the Title Company provide such endorsements (or
amendments) to the Title Policy as Buyer may require, provided that (a) such
endorsements (or amendments) shall be at no cost to, and shall impose no
additional liability on, Seller except to the extent agreed to in writing by
Seller and (b) Buyer's obligations under this Agreement shall not be conditioned
upon Buyer's ability to obtain such endorsements except to the extent the Title
Company commits to their issuance prior to the expiration of the Contingency
Period. Seller shall deliver to the Title Company reasonable and customary
instruments, documents, payments, indemnities, releases, evidence of authority
and agreements relating to the issuance of the Title Policy based upon the
requirements of Schedule B of the Title Commitment applicable to Seller,
including without limitation a no lien, gap and possession affidavit in a form
reasonably acceptable to the Title Company (collectively, the “Owner’s
Affidavit”).

7.      PRORATIONS. The following prorations shall be made between Seller and
Buyer on the Closing Date, computed with income and expenses for the Closing
Date itself being allocated to Buyer:

(a)      Rents Payable Under Leases. The word “Rents” as used herein shall be
deemed to include, without limitation, (i) fixed monthly rents and other fixed
charges payable by the tenants under the Leases, (ii), any amounts payable by
the tenants by reason of provisions of the Leases relating to escalations and
pass-throughs of operating expenses and taxes, and adjustments for increases in
the Consumer Price Index and the like, (iii) any percentage rents payable by the
tenants under the Leases, if any, and (iv) rents or other charges payable by the
tenants under the Leases for services of any kind provided to them (including,
without limitation, making of repairs and improvements, the furnishing of heat,
electricity, gas, water, other utilities and air-conditioning) for which a
separate charge is made.

9

 

 

Seller shall collect and retain all Rents due and payable prior to the Closing
and Buyer shall, net of costs of collection, receive a credit for all such
collected Rents allocable to the period from and after the Closing Date, in each
case, to the extent such Rents are actually received by Seller prior to the
Closing Date. Rents collected subsequent to the Closing Date, net of costs of
collection, if any, shall first be applied to such tenant’s current Rent
obligations and then to past due amounts in the reverse order in which they were
due. Subject to the foregoing, any such Rents collected by Buyer shall, to the
extent properly allocable to periods prior to the Closing, be paid, promptly
after receipt, to the Seller and any portion thereof properly allocable to
periods from and after the Closing Date shall be retained by Buyer. The term
“costs of collection” shall mean and include reasonable attorneys’ fees and
other reasonable out-of-pocket costs incurred in collecting any Rents.

Seller shall not be permitted after the Closing Date to institute proceedings
against any tenant to collect any past due Rents for periods prior to the
Closing Date; provided that Buyer agrees for six (6) months after Closing to
bill tenants for such Rents and provided further that in no event shall Buyer be
obligated to terminate a Lease or dispossess a tenant after Closing for failure
to pay such Rents. If any past due Rents are not collected from the tenants
owing such delinquent amounts, Buyer shall not be liable to Seller for any such
amounts.

Any advance or prepaid rental payments or deposits paid by tenants prior to the
Closing Date and applicable to the period of time subsequent to the Closing Date
and any security deposits or other amounts paid by tenants, together with any
interest on both thereof to the extent such interest is due to tenants shall be
credited to Buyer on the Closing Date. Except in the ordinary course of
business, Seller shall not apply any security deposits between the Effective
Date and Closing.

No credit shall be given either party for accrued and unpaid Rent or any other
non-current sums due from the tenants until said sums are paid.

(b)      Rent Adjustments. Pending final adjustments and prorations, as provided
in Section 7(a) above, to the extent that any additional rent, adjustment rent
or escalation payments, if any, including, without limitation, estimated
payments for Taxes (as defined below), insurance, utilities (to the extent not
paid directly by tenants), common area maintenance and other operating costs and
expenses (collectively, “Operating Costs”) in connection with the ownership,
operation, maintenance and management of the Real Property, are paid by tenants
to the landlord under the Leases based on an estimated payment basis (monthly,
quarterly, or otherwise) for which a future reconciliation of actual Operating
Costs to estimated payments is required to be performed at the end of a
reconciliation period, Buyer and Seller shall make an adjustment at Closing for
the applicable reconciliation period (or periods, if the Leases do not have a
common reconciliation period) based on a comparison of the actual Operating
Costs to the estimated payments at and as of Closing. If, as of Closing, Seller
has received additional rent, adjustment rent or escalation payments in excess
of the amount that tenants will be required to pay, based on the actual
Operating Costs as of Closing, Buyer shall receive a credit in the amount of
such excess. If, as of Closing, Seller has received additional rent, adjustment
rent or escalation payments that are less than the amount that tenants would be
required to pay based on the actual Operating Costs as of Closing, Seller shall
receive the same from Buyer following Closing but only after Buyer collects the
same from the applicable tenants. Operating Costs that are not payable by
tenants either directly or reimbursable under the Leases shall be prorated
between Seller and Buyer and shall be reasonably estimated by the parties if
final bills are not available.

10

 

 

(c)      Taxes and Assessments. Real estate taxes and special assessments, if
any, assessed against the Property (“Taxes”) for the tax year in which the
Closing occurs (the “Closing Tax Year”) shall be prorated as follows: Buyer
shall receive a credit for Taxes not paid for the Closing Tax Year prorated
based on the number of days of Seller's ownership of the Property in the Closing
Tax Year through the day immediately preceding the Closing Date, all as and to
the extent that Seller has not yet paid the relevant bill therefor; and Seller
shall receive a credit for Taxes paid by or on behalf of Seller in the Closing
Tax Year to the relevant taxing authority prior to Closing, prorated based on
the period of Buyer's ownership of the Property in the Closing Tax Year. If
bills for Taxes payable in the Closing Tax Year are unavailable on the Closing
Date, the taxes will be pro-rated based upon 105% of the tax applicable for the
previous tax period. Subject to reconciliation as provided in Section 7(b)
above, Seller shall retain all amounts paid or payable by tenants under the
Leases on account of Taxes for the period prior to Closing, and Buyer shall be
entitled to amounts paid by tenants under the Leases on account of Taxes for the
period after Closing.

(d)      Utilities. Charges attributable to the Property for utilities and fuel,
including, without limitation, steam, water, electricity, gas and oil, except to
the extent paid directly by the tenants, shall be prorated as of the Closing
Date.

(e)      Other Prorations. Charges payable under the Approved Contracts assigned
to Buyer pursuant to this Agreement shall be prorated as of the Closing Date.
Buyer shall also receive a credit equal to any past due payments (including
interest or penalties due) from Seller to any of the other parties to the
Approved Contracts.

Seller and Buyer agree that (1) none of the insurance policies relating to the
Property will be assigned to Buyer (and Seller shall pay any cancellation fees
resulting from the termination of such policies), and (2) no employees of Seller
performing services at the Property shall be employed by Buyer. Accordingly,
there will be no prorations for insurance premiums or payroll, and Seller shall
be liable for all premiums and payroll expenses in connection with the
foregoing.

If Seller has made any deposit with any utility company or local authority in
connection with services to be provided to the Property, such deposits shall, if
Buyer so requests and if assignable, be assigned to Buyer at the Closing and
Seller shall receive a credit equal to the amounts so assigned. Seller shall
cooperate with Buyer to transfer all utility services to Buyer at Closing.

In no event shall any costs of the operation or maintenance of the Property
applicable to the period prior to the Closing be borne by Buyer.

11

 

 

Buyer shall be responsible for all Tenant Inducement Costs for or related to all
new Leases (i.e., including, without limitation, any amendment to an existing
Lease) signed after the Effective Date with Buyer's prior written consent
pursuant to Section 14(c). Seller shall have no responsibility, whatsoever, with
respect to any Tenant Inducement Costs for which Buyer is expressly responsible
under this paragraph (and to the extent Seller has paid, or is otherwise
responsible for, any such Tenant Inducement Costs described in this paragraph at
any time following the Effective Date of this Agreement and prior to Closing,
Seller shall receive a proration credit therefor at Closing).

The prorations and credits provided for in this Section 7 shall be made on the
basis of a written statement prepared by Escrow Holder and approved by both
parties. At least five (5) Business Days prior to the Closing Date, Escrow
Holder, using information provided by Seller, shall provide Buyer with a
preliminary proration and closing statement, together with backup documentation
and substantiating the prorations provided for and the calculations performed,
in order that Buyer may verify Seller’s methods and calculations. In the event
any prorations made pursuant hereto shall prove incorrect for any reason
whatsoever, either party shall be entitled to an adjustment to correct the same
provided that it makes written demand on the other within six (6) months after
the Closing Date. The provisions of this Section 7 shall survive the Closing.

8.      CLOSING.

(a)      Closing Requirements. The consummation of the sale and purchase of the
Property (the “Closing”) shall be effected through a closing escrow which shall
be established by Seller and Buyer with the Escrow Holder utilizing a so-called
“New York Style Closing” (i.e., meaning a Closing which has, on the Closing
Date, the concurrent delivery of the documents of title, transfer of interests,
delivery of the Title Policy or “marked-up” title commitment as described herein
and the payment of the Purchase Price). Seller shall provide any customary
affidavits or undertakings to the Title Company necessary for the
afore-described “New York Style” type of Closing to occur. All documents to be
delivered at the Closing and all payments to be made shall be delivered on or
before the Closing Date as provided herein.

(b)      Additional Conditions to Closing. It is a condition to Buyer’s
obligation to proceed to Closing and to consummate the transactions contemplated
hereby, that, as of the Closing Date, (i) all of the Seller’s representations
and warranties hereunder shall be true and correct in all material respects and
Seller’s Closing Certificate delivered pursuant to Section 9 hereof shall not
disclose any material qualifications or material changes in Seller’s
representations and warranties set forth in Section 12 hereof; (ii) Seller shall
have performed in all material respects all of its covenants hereunder; (iii)
this Agreement shall not have terminated during the Contingency Period; (iv) the
Title Company shall be unconditionally committed to issue the Title Policy at
Closing; and (v) Seller shall have delivered all other documents and other
deliveries listed in Section 9 hereof. If any condition to Buyer’s obligations
hereunder is not fulfilled, including any condition not set forth in this
Section 8(b), then Buyer shall have the right to terminate this Agreement by
written notice to Seller delivered on or before the Closing Date, in which event
the Deposit shall be returned to Buyer, all obligations of the parties hereto
shall thereupon cease (except for those which survive the early termination of
this Agreement as expressly provided herein) and this Agreement shall thereafter
be of no further force and effect, unless such failure of condition constitutes
a default on the part of Seller under any other provision of this Agreement, in
which case the terms of Section 11(b) shall also apply.

12

 

 

(c)      Seller’s Conditions to Closing. It is a condition to Seller’s
obligation to proceed to Closing and to consummate the transactions contemplated
hereby, that, as of the Closing Date, (i) all of the Buyer’s representations and
warranties hereunder shall be true and correct in all material respects; (ii)
Buyer shall have performed in all material respects all of its covenants
hereunder; (iii) this Agreement shall not have terminated during the Contingency
Period; and (iv) Buyer shall have delivered all other documents and other
deliveries required of it under Section 9 hereof. If any condition to Seller’s
obligations hereunder is not fulfilled, including any condition not set forth in
this Section 8(c), then Seller shall have the right to terminate this Agreement
by written notice to Buyer, in which event all obligations of the parties hereto
shall thereupon cease (except for those which survive the early termination of
this Agreement as expressly set forth herein) and this Agreement shall
thereafter be of no further force and effect, and Seller shall be entitled to
the Deposit in accordance with Section 11(a) of this Agreement.

9.      ESCROW.

(a)      Seller’s Closing Deliveries. On or prior to the Closing Date, Seller
shall deliver to Escrow Holder the following documents and materials:

(i)      Deed; Transfer Declarations. The Deed, duly executed, acknowledged and
in recordable form, accompanied by all necessary transfer tax declarations of
Seller as may be required under applicable law in order to permit the recording
of the Deed.

(ii)      Bill of Sale. A duly executed and acknowledged bill of sale for the
Personal Property and Intangible Property, conveying to Buyer all of the
Personal Property and Intangible Property in a form reasonably acceptable by
both parties (the “Bill of Sale”).

(iii)      Assignment of Leases. Two (2) originals of an assignment of the
Leases and all guaranties thereof, duly executed and acknowledged by Seller in a
form reasonably acceptable by both parties (the “Assignment of Leases”).

(iv)      Assignment of Contracts. Two (2) originals of an assignment of the
Approved Contracts, duly executed and acknowledged by Seller and to the extent
required under the terms of any Approved Contract, consented to by the other
party to such Contract in a form reasonably acceptable by both parties (the
“Assignment of Contracts”).

(v)      Title Clearance Documents. An Owner’s Affidavit and a “gap” undertaking
duly executed by Seller in a form reasonably acceptable to the Title Company.

13

 

 

(vi)      FIRPTA Affidavit. A non-foreign certification, duly executed by Seller
under penalty of perjury, certifying that Seller is not a “foreign person”,
pursuant to Section 1445 (as may be amended) of the Internal Revenue Code of
1986, as amended (“Section 1445”) (the “FIRPTA Affidavit”). If Seller shall fail
or be unable to deliver the same, then Buyer shall have the right to withhold
such portion of the Purchase Price as may be necessary, in the reasonable
opinion of Buyer and its counsel, to comply with Section 1445 and applicable
law.

(vii)      Authority Documents. Such other documents as the Title Company may
reasonably require including evidence confirming the due authorization,
execution and delivery of this Agreement and the other documents to be executed
in connection herewith by Seller.

(viii)      Seller’s Closing Certificate. A certificate duly executed by Seller
regarding representations and warranties in a form reasonably acceptable by both
parties (the “Seller’s Closing Certificate”).

On or prior to the Closing Date, Seller shall deliver to Buyer the following
documents and materials, all of which shall be in form and substance reasonably
acceptable to Buyer:

(1)      Documents. Originals of all Documents to the extent in Seller's
possession or control, if not already delivered, or copies of same to the extent
originals do not exist and all books and records (including those in electronic
format) reasonably required in connection with the maintenance and operation of
the Property.

(2)      Keys; Manuals. Keys to all entrance doors in the Improvements, properly
tagged for identification, and, to the extent in Seller's possession or control,
all operating manuals relating to operation of the equipment and systems which
are part of the Property.

(3)      Letters of Credit. With respect to any security deposits under Leases
which are in the form of letters of credit, such letters of credit (including
all amendments) together with a duly executed assignment of such letters of
credit, in form required by the issuer of such letters of credit, which cites
Buyer as the beneficiary thereof, along with the fees, if any, required to
transfer such letters of credit to Buyer.

(4)      Notices to Tenants. Notice to each of the tenants and any guarantors
under the Leases, notifying them of the sale of the Property and directing them
to pay all future rent as Buyer may direct.

(5)      Notices to Parties Under Approved Contracts. Notices to each of the
parties (other than Seller) under the Approved Contracts, notifying them of the
sale of the Property and directing them to address all matters relating to the
Approved Contracts as Buyer may direct.

(6)      Closing Statement. A duplicate counterpart of a closing statement (the
“Closing Statement”) prepared by Escrow Holder, and signed by Seller, setting
forth all prorations and credits required hereunder, signed by Seller.

14

 

 

(b)      Buyer’s Deliveries at Closing. On or before the Closing Date, Buyer
shall deliver to Escrow Holder the Purchase Price for the Property as provided
in Section 2. On or prior to the Closing Date, Buyer shall deliver to Escrow
Holder two (2) duly executed counterparts of the Assignment of Leases,
Assignment of Contracts and the Closing Statement and such other documents as
the Title Company may reasonably require including evidence confirming the due
authorization, execution and delivery of this Agreement and the other documents
to be executed in connection herewith by Buyer.

(c)      Closing Instructions. This Agreement shall constitute both an agreement
between Buyer and Seller and escrow instructions for Escrow Holder. If Escrow
Holder requires separate or additional escrow instructions which it reasonably
deems necessary for its protection, Seller and Buyer hereby agree promptly upon
request by Escrow Holder to execute and deliver to Escrow Holder such separate
or additional standard escrow instructions of Escrow Holder (the “Additional
Instructions”). In the event of any conflict or inconsistency between this
Agreement and the Additional Instructions, this Agreement shall prevail and
govern, and the Additional Instructions shall so provide. The Additional
Instructions shall not modify or amend the provisions of this Agreement or
impose any additional obligations upon either Seller or Buyer, unless otherwise
agreed to in writing by Seller and Buyer.

(d)      Procedures Upon Failure of Condition. Except as otherwise expressly
provided herein, if any of the conditions set forth in this Agreement is not
timely satisfied or waived for a reason other than the default of Buyer or
Seller in the performance of their respective obligations under this Agreement:

(i)      This Agreement, the escrow and the respective rights and obligations of
Seller and Buyer hereunder shall terminate, subject to the survival of such
obligations hereunder as survive such termination;

(ii)      Escrow Holder shall promptly return to Buyer all funds of Buyer in its
possession, including the Deposit, and to Seller and Buyer all documents
deposited by them respectively, which are then held by Escrow Holder; and

(iii)      Any escrow cancellation and title charges shall be shared equally buy
Buyer and Seller.

(e)      Actions of Escrow Holder. On the Closing Date, provided Buyer and
Seller have satisfied (or waived in writing) the conditions set forth in this
Agreement, Escrow Holder shall take the following actions:

(i)      Record the Deed in the Recording Location;

(ii)      Deliver to Buyer the closing documents required to be delivered to
Buyer under this Agreement and any supplemental instructions provided by Buyer;

(iii)      Deliver to Seller in cash or current funds, all sums due Seller
pursuant to this Agreement and any documents required to be delivered to Seller
under this Agreement and any supplemental instructions provided by Seller;

15

 

 

(iv)      Cause the Title Company to issue and deliver the Title Policy to
Buyer; and

(v)      Deliver to Seller and Buyer the Closing Statement which has been
certified by Escrow Holder to be true and correct.

10.      CLOSING COSTS; PROPERTY COSTS. Seller shall pay: (a) ½ of the escrow
fees and other charges owing to Escrow Holder; (b) ½ of the Maine Real Estate
Transfer Tax and other taxes payable in connection with the transfer of the
Property to Buyer; and (c) all of the Seller’s legal fees and expenses and the
cost of all performances by Seller of its obligations hereunder.

Buyer shall pay: (a) all title charges and premiums incurred for the Title
Policy, including the Title Commitment; (b) ½ of the escrow fees and other
charges owing to Escrow Holder; (c) ½ of the Maine Real Estate Transfer Tax and
other taxes payable in connection with the transfer of the Property to Buyer;
(c) the cost of updating the Survey; and (d) all of Buyer’s legal fees and
expenses and the cost of all performances by Buyer of its obligations hereunder
(including costs associated with its Due Diligence Review except as otherwise
provided herein).

All other closing costs shall be allocated between Buyer and Seller in
accordance with Maine real estate custom.

11.      REMEDIES.

(a)      LIQUIDATED DAMAGES ON BUYER’S DEFAULT. BUYER AND SELLER HEREBY
ACKNOWLEDGE AND AGREE THAT, IN THE EVENT THE CLOSING FAILS TO OCCUR DUE TO A
BUYER DEFAULT, SELLER WILL SUFFER DAMAGES IN AN AMOUNT WHICH WILL, DUE TO THE
SPECIAL NATURE OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND THE SPECIAL
NATURE OF THE NEGOTIATIONS WHICH PRECEDED THIS AGREEMENT, BE IMPRACTICAL OR
EXTREMELY DIFFICULT TO ASCERTAIN. IN ADDITION, BUYER WISHES TO HAVE A LIMITATION
PLACED UPON THE POTENTIAL LIABILITY OF BUYER TO SELLER IN THE EVENT THE CLOSING
FAILS TO OCCUR DUE TO A BUYER DEFAULT, AND WISHES TO INDUCE SELLER TO WAIVE
OTHER REMEDIES WHICH SELLER MAY HAVE IN THE EVENT OF SUCH A BUYER DEFAULT. BUYER
AND SELLER, AFTER DUE NEGOTIATION, HEREBY ACKNOWLEDGE AND AGREE THAT THE AMOUNT
OF THE DEPOSIT REPRESENTS A REASONABLE ESTIMATE OF THE DAMAGES WHICH SELLER WILL
SUSTAIN IN THE EVENT OF SUCH BUYER DEFAULT. BUYER AND SELLER HEREBY AGREE THAT
SELLER MAY, IN THE EVENT THE CLOSING FAILS TO OCCUR DUE TO A BUYER DEFAULT, AS
ITS SOLE AND EXCLUSIVE REMEDY TERMINATE THIS AGREEMENT AND CANCEL THE ESCROW BY
WRITTEN NOTICE TO BUYER AND ESCROW HOLDER, WHEREUPON ESCROW HOLDER SHALL DELIVER
THE DEPOSIT TO SELLER AND SELLER SHALL RECEIVE THE DEPOSIT AS LIQUIDATED DAMAGES
FOR SUCH DEFAULT AND SELLER WAIVES ALL OTHER REMEDIES. SUCH RETENTION OF THE
DEPOSIT BY SELLER IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER AND
SHALL NOT BE DEEMED TO CONSTITUTE A FORFEITURE OR PENALTY. FOLLOWING TERMINATION
OF THIS AGREEMENT, CANCELLATION OF THE ESCROW AND THE DELIVERY TO AND RETENTION
OF THE DEPOSIT BY SELLER AS LIQUIDATED DAMAGES PURSUANT TO THIS SECTION 11(a),
ALL OF THE RIGHTS AND OBLIGATIONS OF BUYER AND SELLER UNDER THIS AGREEMENT SHALL
BE TERMINATED.

16

 

 

(b)      Buyer’s Remedies. In the event of a material default by Seller under
this Agreement, Buyer may, at its option, (i) terminate this Agreement in which
case the Deposit shall be immediately returned to Buyer, or (ii) specifically
enforce the terms and conditions of this Agreement.

(c)      Limitation on Seller’s Liability. In addition to the limitation set
forth in Section 16 below, in the event that Buyer has knowledge, through its
Due Diligence Review or otherwise, that any of the representations or warranties
made by Seller under this Agreement were not true or correct when made or that
Seller has breached a covenant hereunder, and if Buyer nevertheless closes the
transaction contemplated by this Agreement, then Buyer shall be deemed to have
waived any such representation and warranty or covenant breach (as applicable)
and shall have no further claim against Seller with respect thereto.

12.      SELLER’S REPRESENTATIONS AND WARRANTIES. As a material inducement to
the execution and delivery of this Agreement by Buyer and the performance by
Buyer of its duties and obligations hereunder, Seller does hereby acknowledge,
warrant, represent and agree to and with Buyer that as of the Effective Date and
as of the Closing Date:

(a)      Delivery of Written Materials. Seller has not made to Buyer any
misstatement of any material fact relating to the Property, or this Agreement,
nor failed to deliver to Buyer any written materials in Seller’s possession or
of which Seller has knowledge which contain information that would have a
material adverse impact on Buyer’s ability to use and operate the Property as it
is currently being used and operated or the value of the Property.

(b)      Compliance With Laws. Seller has received no written notice of, and to
Seller’s knowledge there are no violations of, any legal requirement affecting
the Property which have not been entirely corrected.

(c)      Litigation. Seller has not received written notice of any pending or to
Seller’s knowledge threatened litigation or governmental proceeding affecting
Seller, or the Property, that relates to the Property, the validity or
enforceability of this Agreement or any instrument or document to be delivered
by Seller in connection with the transactions contemplated hereby.

(d)      Existing Contracts. Seller has not received any currently effective
notice in writing of any uncured material default under any of such Existing
Contracts and, to Seller’s knowledge, Seller is not in default under any such
Existing Contracts. Seller is not a party to, and, to Seller's knowledge, the
Property is not subject to, any contract or agreement of any kind whatsoever,
written or oral, with respect to the Property that would be binding upon the
Property or Buyer after Closing, other than the Permitted Exceptions, the
Leases, and the Approved Contracts.

17

 

 

(e)      Proceedings. There is no pending, or to Seller's knowledge, threatened
litigation or other proceeding against Seller related to the Property, or which
may affect Seller's ability to convey the Property (including without limitation
any condemnation action).

(f)      Due Authorization. Seller is a limited liability company organized,
validly existing and in good standing under the laws of the Commonwealth of
Massachusetts. Seller has full power to execute, deliver and carry out the terms
and provisions of this Agreement and each of the other agreements, instruments
and documents herein required to be made or delivered by Seller pursuant hereto,
and has taken all necessary action in connection with the execution, delivery
and performance of this Agreement and such other agreements, instruments and
documents. The individuals executing this Agreement and all other agreements,
instruments and documents herein required to be made or delivered by Seller
pursuant hereto on behalf of Seller are and shall be duly authorized to sign the
same on Seller’s behalf and to bind Seller thereto.

(g)      Enforceability. This Agreement has been, and each and all of the other
agreements, instruments and documents herein required to be made or delivered by
Seller pursuant hereto have been, or on the Closing Date will have been,
executed by Seller and when so executed, are and shall be legal, valid, and
binding obligations of Seller enforceable against Seller in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting the rights of
creditors generally and, as to enforceability, the general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(h)      No Conflict. The execution and delivery of, and consummation of the
transactions contemplated by, this Agreement by Seller are not prohibited by,
and will not conflict with, constitute grounds for termination of, or result in
the breach of any agreement or instrument to which Seller is now a party or by
which it or the Property is bound, or, to the knowledge of Seller, any order,
rule or regulation of any court or other governmental agency or official.

(i)      Environmental Matters. To Seller's knowledge and except as may be
disclosed in the Documents none of the Property, including subsurface soil and
groundwater, contains any Hazardous Materials. As used in this Agreement,
“Hazardous Materials” shall mean any asbestos, flammable substances, explosives,
radioactive materials, mold, PCB laden oil, hazardous waste, pollutants,
contaminates, toxic substances, pollution or related materials specified as such
in, or regulated under any federal, state or local laws, ordinances, rules,
regulations or policies governing use, storage, treatment, transportation,
manufacture, refinement, handling, production or disposal of such materials but
excluding office supplies, cleaning materials, personal grooming items or other
items that are sold for consumer or commercial use and typically used in other
similar buildings or space.

18

 

 

(j)      Leases. The Building is leased to Barber Foods, LLC and Paradigm
Operating Company, LLC, and there are no other leases, licenses, subleases,
occupancy agreements or other agreements for the use, possession or occupancy of
any portions of the Real Property, other than those listed on Exhibit D attached
to this Agreement. Exhibit D contains a true, correct and complete list of all
currently existing Leases at the Property to which Seller is a party; full, true
and complete copies of all Leases and all amendments and guarantees relating
thereto have heretofore been delivered to Buyer (or will be delivered to Buyer
as part of the Documents). To Seller's knowledge, each Lease is in full force
and effect, and to Seller's knowledge, no rent or other amounts payable under
the Leases is more than one (1) month in arrears or has been paid more than one
(1) month in advance. . Exhibit D sets forth a true and correct listing of all
security deposits (indicating cash or letter of credit) or prepaid rentals made
or paid by the tenants under the Leases. Seller has not delivered any written
notices of tenant default to any tenants under Leases which remain uncured, nor
has Seller received any written notices of a landlord default from any tenants
under Leases which remain uncured. None of Seller's interest in any Lease or of
Seller's right to receive the rentals payable by the tenant thereunder has been
assigned, conveyed, pledged or in any manner encumbered by Seller, except in
connection with any existing financing encumbering the Property, which is to be
repaid by Seller and released as of the Closing. No tenant has given written
notice to Seller of any default or offsets, claims or defenses available to it.
There are no Tenant Inducement Costs due or payable by Seller under the Leases.

(k)      Bankruptcy Matters. Seller has not made a general assignment for the
benefit of creditors, filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by its creditors, suffered the appointment of
a receiver to take possession of substantially all of its assets, suffered the
attachment or other judicial seizure of substantially all of its assets,
admitted its inability to pay its debts as they come due, or made an offer of
settlement, extension or composition to its creditors generally.

(l)      Approvals. Seller has heretofore delivered to Buyer (or will make
available to Buyer as part of the Documents) true, full and complete copies, in
all material respects, of all currently existing Approvals. Seller has not
received any currently effective notice in writing of any uncured material
breach or default under any of the Approvals.

(m)      OFAC. Seller is not, nor will it become, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the Office of Foreign Asset Control of the Department of the Treasury (including
those named on OFAC's Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action.

As used herein, phrases such as “to Seller’s knowledge” or like phrases mean the
actual present and conscious awareness or knowledge of J. Hilary Rockett, Jr.,
without any duty of inquiry or investigation; provided that so qualifying
Seller’s knowledge shall in no event give rise to any personal liability on the
part of such individual, or any other partner, member, officer or employee of
Seller, on account of any breach of any representation or warranty made by
Seller herein. Said terms do not include constructive knowledge, imputed
knowledge, or knowledge Seller or such persons do not have but could have
obtained through further investigation or inquiry. No broker, agent, or party
other than Seller is authorized to make any representation or warranty for or on
behalf of Seller.

13.      BUYER’S REPRESENTATIONS AND WARRANTIES. As a material inducement to the
execution and delivery of this Agreement by Seller and the performance by Seller
of its duties and obligations hereunder, Buyer does hereby acknowledge, warrant,
represent and agree to and with Seller that as of the Effective Date and as of
the Closing Date:

19

 

 

(a)      Due Authorization. Buyer is a corporation organized, validly existing
and in good standing under the laws of the State of Maryland. Buyer has or will
have full power to execute, deliver and carry out the terms and provisions of
this Agreement and each of the other agreements, instruments and documents
herein required to be made or delivered by Buyer pursuant hereto, and, subject
to Section 4(d) above, has or will have taken all necessary action to authorize
the execution, delivery and performance of this Agreement and such other
agreements, instruments and documents. The individuals executing this Agreement
and all other agreements, instruments and documents herein required to be made
or delivered by Buyer pursuant hereto on behalf of Buyer are or will be duly
authorized to sign the same on Buyer’s behalf and to bind Buyer thereto.

(b)      Enforceability. This Agreement has been, and each and all of the other
agreements, instruments and documents herein required to be made or delivered by
Buyer pursuant hereto have been, or on the Closing Date will have been, executed
by Buyer or on behalf of Buyer, and when so executed, are and shall be legal,
valid, and binding obligations of Buyer enforceable against Buyer in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting the rights of
creditors generally and, as to enforceability, the general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(c)      No Conflict. The execution and delivery of, and consummation of the
transactions contemplated by, this Agreement by Buyer are not prohibited by, and
will not conflict with, constitute grounds for termination of, or result in the
breach of any agreement or instrument to which Buyer is now a party or by which
it is bound, or any order, rule or regulation of any court or other governmental
agency or official, which prohibition or conflict would have an adverse effect
on Buyer’s ability to perform its obligations under this Agreement or the
documents to be executed by Buyer in connection with this Agreement.

(d)      OFAC. Buyer is not, nor will it become, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the Office of Foreign Asset Control of the Department of the Treasury (including
those named on OFAC's Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action.

(e)      AS-IS. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND/OR THE
DOCUMENTS DELIVERED AT CLOSING, SELLER MAKES NO REPRESENTATIONS OR WARRANTIES,
AND BUYER HEREBY ACKNOWLEDGES THAT NO REPRESENTATIONS HAVE BEEN MADE. EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT AND/OR THE DOCUMENTS DELIVERED AT CLOSING,
SELLER SPECIFICALLY DISCLAIMS, AND NEITHER IT NOR ANY OTHER PERSON IS MAKING,
ANY REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER TO BUYER AND NO WARRANTIES
OR REPRESENTATIONS OF ANY

20

 

 

KIND OR CHARACTER, EITHER EXPRESS OR IMPLIED, ARE MADE BY SELLER OR RELIED UPON
BY BUYER WITH RESPECT TO THE STATUS OF TITLE TO OR THE MAINTENANCE, REPAIR,
CONDITION, DESIGN OR MARKETABILITY OF THE PROPERTY, OR ANY PORTION THEREOF,
INCLUDING BUT NOT LIMITED TO (A) ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY, (B) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE, (C) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES
OF MATERIALS, (D) ANY RIGHTS OF BUYER UNDER APPROPRIATE STATUTES TO CLAIM
DIMINUTION OF CONSIDERATION, (E) ANY CLAIM BY BUYER FOR DAMAGES BECAUSE OF
DEFECTS, WHETHER KNOWN OR UNKNOWN, LATENT OR PATENT, WITH RESPECT TO THE
IMPROVEMENTS OR THE PERSONAL PROPERTY, (F) THE FINANCIAL CONDITION OR PROSPECTS
OF THE PROPERTY AND (G) THE COMPLIANCE OR LACK THEREOF OF THE REAL PROPERTY OR
THE IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS, IT BEING THE EXPRESS INTENTION
OF SELLER AND BUYER THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND
THE DOCUMENTS TO BE DELIVERED AT THE CLOSING, THE PROPERTY WILL BE CONVEYED AND
TRANSFERRED TO BUYER IN ITS PRESENT CONDITION AND STATE OF REPAIR, "AS IS" AND
"WHERE IS", WITH ALL FAULTS. BUYER REPRESENTS THAT IT IS A KNOWLEDGEABLE,
EXPERIENCED AND SOPHISTICATED BUYER OF REAL ESTATE, AND THAT IT IS RELYING
SOLELY ON ITS OWN EXPERTISE AND THAT OF BUYER'S CONSULTANTS IN PURCHASING THE
PROPERTY. EXCEPT FOR SELLER’S REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
AGREEMENT, BUYER ACKNOWLEDGES AND AGREES THAT IT WILL HAVE THE OPPORTUNITY TO
CONDUCT SUCH INSPECTIONS, INVESTIGATIONS AND OTHER INDEPENDENT EXAMINATIONS OF
THE PROPERTY AND RELATED MATTERS, INCLUDING BUT NOT LIMITED TO THE PHYSICAL AND
ENVIRONMENTAL CONDITIONS THEREOF, DURING THE CONTINGENCY PERIOD AND WILL RELY
UPON SAME AND NOT UPON ANY STATEMENTS OF SELLER OR OF ANY MEMBER, MANAGER,
OFFICER, DIRECTOR, AGENT OR ATTORNEY OF SELLER. BUYER ACKNOWLEDGES THAT ALL
INFORMATION OBTAINED BY BUYER WILL BE OBTAINED FROM A VARIETY OF SOURCES AND,
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER WILL NOT BE DEEMED TO
HAVE REPRESENTED OR WARRANTED THE COMPLETENESS, ADEQUACY, TRUTH OR ACCURACY OF
ANY OF THE DUE DILIGENCE ITEMS OR OTHER SUCH INFORMATION HERETOFORE OR HEREAFTER
FURNISHED TO BUYER. UPON CLOSING, BUYER ACKNOWLEDGES THE RISK THAT ADVERSE
MATTERS, INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL
CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER'S INSPECTIONS AND
INVESTIGATIONS. BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING, EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT AND DOCUMENTS DELIVERED AT
CLOSING, SELLER WILL SELL AND CONVEY TO BUYER, AND BUYER WILL ACCEPT THE
PROPERTY, "AS IS, WHERE IS," WITH ALL FAULTS. BUYER FURTHER ACKNOWLEDGES AND
AGREES THAT THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS,
COLLATERAL TO OR AFFECTING THE PROPERTY, BY SELLER, ANY AGENT OF SELLER OR ANY
THIRD PARTY. SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR

21

 

 

WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY
FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON,
UNLESS THE SAME ARE SPECIFICALLY SET FORTH OR REFERRED TO HEREIN. BUYER
ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS THE "AS IS, WHERE IS" NATURE OF
THIS SALE AND ANY FAULTS, LIABILITIES, DEFECTS OR OTHER ADVERSE MATTERS THAT MAY
BE ASSOCIATED WITH THE PROPERTY. BUYER, WITH BUYER'S COUNSEL, HAS FULLY REVIEWED
THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT, AND UNDERSTANDS THE
SIGNIFICANCE AND EFFECT THEREOF. BUYER ACKNOWLEDGES AND AGREES THAT THE
DISCLAIMERS AND OTHER AGREEMENTS SET FORTH HEREIN ARE AN INTEGRAL PART OF THIS
AGREEMENT, AND THAT SELLER WOULD NOT HAVE AGREED TO SELL THE PROPERTY TO BUYER
FOR THE PURCHASE PRICE WITHOUT THE DISCLAIMER AND OTHER AGREEMENTS SET FORTH IN
THIS AGREEMENT. THE TERMS AND CONDITIONS OF THIS PARAGRAPH WILL EXPRESSLY
SURVIVE THE CLOSING.

14.      ACTIONS AFTER THE EFFECTIVE DATE. The parties covenant to do the
following through the Closing Date:

(a)      Title. Except as otherwise specifically contemplated in this Agreement
or as may be required by legal requirements, and without limiting any rights
that tenants may have under their Leases, from and after the Effective Date,
Seller shall not make or permit any changes to the Property or to the condition
of title to the Property that would change the Approved Title or the Approved
Survey except with Buyer’s advance written consent, which consent shall not be
unreasonably withheld prior to the expiration of the Contingency Period but may
be withheld in Buyer's sole and absolute discretion after the expiration of the
Contingency Period.

(b)      Maintenance and Operation of Property. From and after the Effective
Date, Seller shall maintain existing insurance coverage in full force and
effect, and shall operate and maintain the Property in substantially the same
manner as operated and maintained as of the Effective Date, shall not delay or
defer any repair or maintenance item, and shall pay all bills and obligations
arising from the Property as payment becomes due. Seller shall not make any
material alterations to or upon the Property or remove any of the Personal
Property therefrom, except with Buyer's advance written consent, which consent
shall not be unreasonably withheld. Seller shall promptly advise Buyer in
writing of any significant repair or improvement required to keep in the
Property in such condition.

(c)      Leases and Agreements. From and after the Effective Date, Seller shall
not enter into any new leases or other occupancy agreements for the Property
without first obtaining Buyer's advance written consent which shall not be
unreasonably withheld prior to the expiration of the Contingency Period but may
be withheld in Buyer's sole and absolute discretion after the expiration of the
Contingency Period. From and after the Effective Date, Seller shall not
terminate or amend any of the Leases or Approved Contracts or any other
agreement concerning the Property, without Buyer’s advance written consent,
which consent shall not be unreasonably withheld prior to the expiration of the
Contingency Period but may be withheld in Buyer's sole and absolute discretion
after the expiration of the Contingency Period, and Seller shall continue to
perform all of its obligations under the Leases and Approved Contracts.

22

 

 

If Seller requests Buyer’s consent to any new lease or other occupancy agreement
or amendment to any existing Lease, Seller shall be required to provide Buyer
with a reasonably detailed written summary of all of the material terms the
proposed transaction along with an itemized list of all Tenant Inducement Costs
which will be incurred in connection with the proposed transaction. Buyer shall
give Seller written notice of approval or disapproval of a proposed new lease or
other occupancy agreement or amendment to any existing Lease within ten (10)
days after Buyer’s receipt of the items described above. If Buyer does not
respond to Seller’s request within such time period, then Buyer will be deemed
to have disapproved such new lease or other occupancy agreement or amendment to
any existing Lease.

(d)      Representations and Warranties. Each party shall use reasonable efforts
to prevent any act or omission that would render any of its representations and
warranties herein untrue or misleading, and shall promptly notify the other
party in writing if such act or omission occurs.

(e)      Entry. As of the Effective Date, during normal business hours prior to
the Closing, and subject to the rights of tenants under the Leases, Buyer and
its agents, employees and contractors (collectively, “Permittees”) shall have
reasonable access to the Property at agreed upon times for agreed upon purposes
on at least forty-eight (48) hours prior notice to Seller. Seller shall have the
right to have a representative present during any visits to or inspections of
the Property by Buyer or any Permittees. Buyer will conduct its Due Diligence
Review in a manner which is not disruptive to tenants or the normal operation of
the Property. In the event Buyer desires to conduct any physically intrusive
inspections, such as sampling of soils, other media, building materials, or the
like, Buyer will identify in writing exactly what procedures Buyer desires to
perform and request Seller's advance written consent, which consent may be
withheld in Seller’s reasonable discretion. Buyer will: (a) maintain
comprehensive general liability (occurrence) insurance (at least $2,000,000),
and deliver a certificate of insurance, which names Seller as an additional
insured thereunder verifying such coverage to Seller promptly upon Seller’s
request; (b) promptly pay when due the costs of all entry and inspections and
examinations done with regard to the Property; and (c) to the extent damaged by
Buyer or its Permittees, restore the Property and Improvements to substantially
the condition in which the same were found before any such entry upon the
Property and inspection or examination was undertaken.

In addition, Buyer shall defend, indemnify and hold harmless Seller from and
against all losses, costs, damages, claims and liabilities arising out of injury
or death to persons, damage to the Property or mechanics' liens arising out of
or in connection with Buyer's Due Diligence Review, Buyer's breach of its
obligations under this Section 15(e) or Buyer's or any Permittees entry upon the
Property unless arising from any pre-existing conditions on the Property or the
negligence or willful misconduct of Seller, Seller's managers, officers,
partners, shareholders or members, as applicable. The provisions of this Section
15(e) shall survive the earlier of the termination of this Agreement or Closing
for a period of 6 months.

23

 

 

(f)      Applications. Following the Effective Date, Seller shall not make
application to any governmental entity for any Approvals or any change in the
zoning, affecting the Real Property, except in each case with Buyer’s advance
written consent.

15.      DAMAGE TO PROPERTY; TAKING.

(a)      Taking. If the Property or any part thereof is taken or is the subject
of a notice of taking by eminent domain prior to the Closing Date, Seller shall
promptly notify Buyer. Within ten (10) Business Days after such notice, Buyer
shall give notice to Seller (with a copy to Escrow Holder) that it elects to (a)
terminate this Agreement, in which event Escrow Holder shall, upon receipt of
Buyer’s Notice to terminate this Agreement, return the Deposit to Buyer and the
parties shall have no further obligations hereunder, or (b) proceed to Closing,
in which event Seller shall pay over and assign to Buyer all awards recovered or
recoverable on account of such taking, net of any reasonable costs incurred by
Seller in connection therewith. If Buyer elects to proceed under clause (b)
above, Seller shall not compromise, settle, or adjust any claims to such awards
without Buyer’s prior written consent.

(b)      Damage. Risk of loss up to and including the Closing Date shall be
borne by Seller except as expressly set forth herein. In the event of any
Material Damage to or destruction of the Property or any portion thereof, Buyer
may, at its option, by notice to Seller (with a copy to Escrow Holder) given
within ten (10) Business Days after Seller notifies Buyer in writing of such
damage or destruction (and if necessary the Closing Date shall be extended to
give Buyer the full 10-day period to make such election): (i) terminate this
Agreement, in which event Escrow Holder shall, upon receipt of Buyer’s notice to
terminate this Agreement, return the Deposit to Buyer and the parties shall have
no further obligations hereunder (except the indemnity obligations of each
party, which shall survive indefinitely and any other obligations set forth
herein which expressly survive the termination of this Agreement), or
(ii) proceed under this Agreement with no adjustment of the Purchase Price,
receive any insurance proceeds (including any rent loss insurance applicable to
any period on and after the Closing Date) due Seller as a result of such damage
or destruction and assume responsibility for such repair, and Buyer shall
receive a credit at Closing for any deductible amount under said insurance
policies and any uninsured or underinsured loss. If Buyer elects (ii) above,
Seller will cooperate with Buyer in obtaining the insurance proceeds and such
agreements from Seller’s insurers. If the Property is not materially damaged,
then the parties shall proceed to Closing as provided in clause (ii) above.
“Material damage” and “Materially damaged” means damage (w) resulting in the
Property not complying with all legal requirements applicable to the Property,
(x) reasonably exceeding $300,000 or (y) that entitles any tenant of the
Property to terminate its Lease, or (z) which, in Buyer’s or Seller’s reasonable
estimation, will take longer than 120 days to repair.

(c)      Waiver. Failure of Buyer to timely provide a notice of election in
accordance with this Section 15, shall be deemed an election by Buyer to
terminate this Agreement. Seller and Buyer each hereby agree that the provisions
of this Section 15 shall govern the parties’ obligations in the event of any
damage or destruction to the Property or the taking of all or any part of the
Real Property and expressly waive any provision of applicable law to the
contrary.

24

 

 

16.      SURVIVAL. All covenants, obligations, representations and warranties
and indemnities by the respective parties contained herein are intended to and
shall remain true and correct as of the Closing, shall be deemed to be material,
and, unless otherwise provided herein, shall survive the recordation of the Deed
for a period of nine (9) months (the “Survival Period”). Any covenants and
conditions herein that must be operative after recordation of the Deed to be
effective shall be so operative and shall not be deemed to have been merged in
the Deed.

17.      SUCCESSORS AND ASSIGNS. The terms, covenants and conditions herein
contained shall be binding upon and inure to the benefit of the successors and
assigns of the parties hereto. Seller shall not have the right, power, or
authority to assign, pledge or mortgage this Agreement or any portion of this
Agreement, or to delegate any duties or obligations arising under this
Agreement, voluntarily, involuntarily, or by operation of law. This Agreement
and all rights of Buyer hereunder may be assigned or transferred by Buyer to any
of its affiliates, in which event all instruments, documents and agreements
required to be delivered to the Buyer hereunder shall be delivered to, and run
for the benefit of such entity, and such entity (rather than Buyer) shall
execute and deliver any instruments, documents or agreements required to be
executed and delivered by Buyer hereunder; provided, however, that in the event
of any such assignment to an affiliate, the original Buyer hereunder shall
remain fully liable and responsible for the performance of Buyer’s obligations
hereunder prior to Closing or if this Agreement terminates following such
termination.

18.      NO THIRD PARTY BENEFITS. This Agreement is made for the sole benefit of
the Buyer and Seller and their respective successors and assigns, and no other
person shall have any right or remedy or other legal interest of any kind under
or by reason of this Agreement.

19.      COUNTERPARTS. This Agreement may be executed in multiple counterparts
and shall be valid and binding with the same force and effect as if all parties
had executed the same Agreement. The parties hereby agree that a PDF copy of
each party's original signature to this Agreement delivered by electronic mail
shall be effective as such party's signature to this Agreement.

20.      ENTIRE AGREEMENT; FURTHER ASSURANCES. This Agreement contains all of
the covenants, conditions and agreements between the parties and shall supersede
all prior correspondence, agreements and understandings, both verbal and
written. The parties intend that this Agreement constitutes the complete and
exclusive statement of its terms and that no extrinsic evidence may be
introduced in any proceeding involving this Agreement.

The parties each agree to do, execute, acknowledge and deliver all such further
acts, instruments and assurances and to take all such further action before or
after the Closing as shall be necessary or desirable to fully carry out this
Agreement and to fully consummate and effect the transactions contemplated
hereby.

21.      ATTORNEYS’ FEES. In the event of any litigation regarding the rights
and obligations under this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees and court costs, and the right to such fees and costs
shall not be limited by the provisions of Section 11. As used herein, the term
"prevailing party" shall mean the party that has succeeded upon a significant
issue in the litigation and achieved a benefit with respect to the claims at
issue, taken as a whole, whether or not damages are actually awarded to such
party.

25

 

 

22.      NOTICES. All notices required or permitted to be given pursuant to the
terms hereof shall be in writing and shall be delivered to the applicable
addresses set forth in Section 1 of this Agreement either by (a) certified mail,
return receipt requested, in which case notice shall be deemed delivered three
(3) Business Days after deposit, postage prepaid in the U.S. mail, (b) a
nationally recognized and reputable messenger service or overnight courier, in
which case notice shall be deemed delivered one (1) Business Day after deposit
with such messenger or courier on or prior to 5:00 p.m., Eastern (if deposited
after such time, notice shall be deemed given upon receipt of the notice by the
addressee), (c) electronic mail, in which case notice shall be deemed delivered
as of the date and time that transmission to recipient was completed or (d)
personal delivery with receipt acknowledged in writing, in which case notice
shall be deemed delivered when received. The notice address for any party may be
changed by written notice to the other party as provided herein.

23.      CONSTRUCTION OF AGREEMENT. In construing this Agreement, all headings
and titles are for the convenience of the parties only and shall not be
considered a part of this Agreement. Whenever required by the context, the
singular shall include the plural and the masculine shall include the feminine
and vice versa. This Agreement shall not be construed as if prepared by one of
the parties, but rather according to its fair meaning as a whole, as if both
parties had prepared it. All Exhibits attached hereto are incorporated in this
Agreement by reference thereto.

24.      TIME. Time is of the essence of every provision herein contained.
Whenever the date or deadline for any action to be taken is not a Business Day,
the relevant date or deadline shall be the next Business Day.

25.      APPLICABLE LAW. This Agreement shall be governed by the internal laws
of the state in which the Real Property is located.

26.      NO ORAL MODIFICATION OR WAIVER. This Agreement may not be changed or
amended orally, but only by an agreement in writing. No waiver shall be
effective hereunder unless given in writing, and waiver shall not be inferred
from any conduct of either party.

27.      MARKETING OF PROPERTY. After the Effective Date and until expiration of
the Contingency Period, the Seller will work with Buyer in good faith to further
the transaction contemplated by this Agreement. Notwithstanding the foregoing,
Buyer may continue to directly or indirectly solicit and negotiate back-up
offers to purchase the Property, provided that (a) any back-up offer must be
subordinate and subject to the Buyer’s right to purchase the Property pursuant
to this Agreement and (b) Seller shall provide notice to Buyer of any such offer
within 2 Business Days of Buyer’s receipt of such offer. Upon Buyer’s payment
and delivery to the Escrow Holder the Deposit pursuant to Section 2, the Buyer
shall cease to market or offer, directly or indirectly, the Property or any
portion thereof for sale to any other party unless this Agreement is
subsequently terminated pursuant to the terms hereof. For the avoidance of doubt
and notwithstanding any term or condition contained in this Agreement, in the
event the Buyer does not exercise its option to purchase the Property on the
Closing Date, then any restriction imposed on the Seller by this Section 27
shall be null and void.

26

 

 

28.      BROKERAGE COMMISSION. Buyer and Seller each represents and warrants to
the other that it has not dealt with any third party (other than Brokers) in a
manner which would obligate the other to pay any brokerage commission, finder’s
fee or other compensation due or payable with respect to the transaction
contemplated hereby other than a commission to be paid to Brokers pursuant to a
separate agreement, which shall be paid by Seller only upon the Closing of the
purchase and sale contemplated hereby. Buyer shall indemnify, defend, and hold
Seller harmless from and against any losses, damages, costs and expenses
(including, but not limited to, reasonable attorneys’ fees and costs) incurred
by Seller by reason of any actual or alleged breach or inaccuracy of the Buyer’s
representations and warranties contained in this Section 28. Seller shall
indemnify, defend, and hold Buyer harmless from and against any losses, damages,
costs and expenses (including, but not limited to, reasonable attorneys’ fees
and costs) incurred by Buyer by reason of any actual or alleged breach or
inaccuracy of Seller’s representations and warranties contained in this Section
28. The provisions of this Section 28 shall survive the Closing.

29.      INDEMNITY. Seller hereby agrees to indemnify Buyer and its successors,
assigns, and the affiliates, directors, officers, employees and partners of any
of them, and hold each of them harmless from any and all claims, liabilities,
damages, and penalties and any and all loss, cost, or expense incurred by Buyer
incident to, resulting from, or in any way arising out of any tort claim or
breach of contract claim or other claim for money due and owing in connection
with the ownership or operation of the Property but only to the extent that such
claim arises from circumstances, acts or omissions which occurred prior to the
Closing and not caused by Buyer or its agents. The indemnity set forth herein
shall be deemed to be material and shall survive the delivery of the Deed and
transfer of title for the survival period specified in Section 16 hereof.

30.      RECORDATION NOT PERMITTED. In no event shall this Agreement or any
memorandum hereof be recorded in the official or public records where the
Property is located, and any such recordation or attempted recordation shall
constitute a default under this Agreement by the party responsible for such
recordation or attempted recordation.

31.      CONFIDENTIALITY. The parties acknowledge that the terms of this
Agreement and the transaction described herein are of a confidential nature and
shall not be disclosed except (a) to Buyer’s or Seller’s respective affiliates,
officers, directors, principals, members, employees, agents, attorneys,
partners, accountants, lenders, investors, (b) to the United States Securities
and Exchange Commission (the “SEC”) in connection with any of filing made by
Buyer pursuant to federal securities law or regulations, including but not
limited to a Form S-11 registration, or any similar, supplemental or related
filing made by Buyer or (c) as otherwise required by law (including SEC
regulations and NYSE requirements) ((a) and (b) together, collectively, the
“Permitted Outside Parties”). In connection with the negotiation of this
Agreement and the preparation for the consummation of the transactions
contemplated hereby, each party acknowledges that it will have access to
confidential information relating to the other party. Each party shall treat
such information as confidential, preserve the confidentiality thereof, and not
duplicate or use such information, except to Permitted Outside Parties. Except
as required by applicable law, neither party shall issue any press release or
make any statement to the media without the other party’s consent, which consent
shall not be unreasonably withheld or delayed. The provisions of this Section
shall survive any termination of this Agreement.

27

 

 

32.      INFORMATION AND AUDIT COOPERATION. Seller shall, at Buyer’s expense,
reasonably cooperate with Buyer, Buyer’s designated representative and/or
Buyer’s independent auditor and provide each access to the books and records of
the Property and all related information regarding the Property, including,
without limitation, three (3) calendar years of audited books and records of the
Property that qualify, comply with, and can be used in a public offering. Should
three (3) calendar years of audited books and records not be available, then
Seller shall supply as many years of audited books and records that exist, but
in no event shall Seller provide less than one (1) year of audited books and
records. At Closing, Seller shall provide to Buyer a representation letter
regarding the books and records of the Property, in substantially the form of
Exhibit E attached hereto, in connection with auditing the Property in
accordance with generally accepted auditing standards. At Buyer’s request, at
any time within one (1) year after the Closing, Seller shall provide Buyer with
such additional books, records, representation letters and such other matters
reasonably determined by Buyer as necessary to satisfy its or its affiliated
parties' obligations as a real estate investment trust and/or the requirements
(including, without limitations, any regulations) of the Securities and Exchange
Commission. The provisions of this Section 32 shall survive the Closing.

33.      WAIVER OF JURY TRIAL. TO THE EXTENTS PERMITTED BY LAW, SELLER AND BUYER
HEREBY EXPRESSLY WAIVE THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIM (I) ARISING
UNDER ANY OF THE DOCUMENTS TO BE EXECUTED AND DELIVERED AT CLOSING, OR (II)
CONNECTED WITH OR RELATED TO THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT,
WHETHER NOW EXISTING OR HEREAFTER ARISING. SELLER OR BUYER MAY FILE AN ORIGINAL
OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE FOREGOING
WAIVER.

34.      NON-WAIVER. No waiver of any provision of this Agreement shall be
deemed to have been made unless it is expressed in writing and signed by the
party charged with making the waiver. No delay or omission in the exercise of
any right or remedy accruing upon a breach of this Agreement shall impair such
right or remedy or be construed as a waiver of such breach. The waiver of any
breach of this Agreement shall not be deemed to be a waiver of any other breach
hereof.

[Signatures appear on following page.]

28

 

IN WITNESS WHEREOF, the parties hereto have executed one or more copies of this
Agreement as a sealed instrument the day and year first above written.

 

SELLER: Milliken Portland Partners, LLC,   a Massachusetts limited liability
company.         By: JHR DEVELOPMENT, LLC, its Manager               By: /s/ J.
Hilary Rockett, Jr.     Name: J. Hilary Rockett, Jr.     Title:   Manager      
      BUYER: PLYMOUTH INDUSTRIAL REIT, INC.,   a Maryland corporation.          
    By: /s/ Pendleton P. White, Jr.     Name: Pendleton P. White, Jr.    
Title:   President

 

 

 

 

 

 

 

 

 

 

Signature Page to Purchase and Sale Agreement and Escrow Instructions

56 Milliken Street, Portland, Maine

 

 

 

 

 

 

The undersigned Escrow Holder hereby joins in to this Agreement to acknowledge
its consent to the terms and provisions of this Agreement.

 

COMMONWEALTH LAND TITLE INSURANCE COMPANY, Escrow Holder

 

 

By: /s/ Robert J. Capozzi             

Name: Robert J. Capozzi
Title   Vice President
Date:  July 16, 2014



 

Escrow Holder Signature Page to Purchase and Sale Agreement and Escrow
Instructions

56 Milliken Street, Portland, Maine

 

 

 

EXHIBIT A

LEGAL DESCRIPTION OF THE LAND

TRACT 1

 

A certain lot or parcel of land situated easterly of Riverside Industrial
Parkway and Northerly of Milliken Street in the City of Portland, County of
Cumberland, State of Maine, to wit;

 

Beginning at a point on the westerly side of land now or formerly of the
Portland Terminal Company at the northerly corner of the land now or formerly
owned by the Portland Water District, thence;

 

S 55° 14' 20" W 71.28' along said Water District Land to a point, thence;

 

N 21° 15' 40" W 17.82' along said Water District Land to a point, thence;

 

S 74° 52' 45" W 31.62' along said Water District Land to a point near an iron
pipe, thence; S 55° 51' 08" W 75.26' along land now or formerly owned by
Milliken Street LLC to a point near a 5/8" rebar, thence;

 

N 21° 16' 37" W 555.77' along land said Milliken Street LLC land to a 5/8"
rebar, thence;

 

S 68° 44' 47" W 114.56' along said Milliken Street LLC land to a point near a
5/8" rebar, thence;

 

N 14° 55' 55" W 14.08' along said Milliken Street LLC land, passing over an iron
pipe, said pipe being distant 1.2' from the terminus of said course, to a point,
thence;

 

S 75° 08' 46" W 328.45' along said Milliken Street LLC land to a point, thence;

 

S 13° 13' 08" W 61.39' along said Milliken Street LLC land to a point, thence;

 

S 68° 44' 47" W 143.78' to a point in the easterly line of Milliken Street,
thence;

 

along said easterly line N 56° 10' 30" W 92.98' to a point, thence;

 

N 56° 04' 53" W 117.32' to a point, thence;

 

leaving said easterly line N 34° 51' 20" E 213.80' to a point, thence;

 

N 35° 56' 16" W 781.79' to a point in the easterly right of way line N 18° 39'
48" E 204.96' to a point, thence;

 

leaving said easterly right-of-way line N 68° 40' 30" E 849.45' to a point in
the westerly side line of said Portland Terminal Company land, thence;

 

A-1

 

 

along said westerly line along a curve deflecting to the left having a radius of
2902.78, an arc of 178.13', a chord bearing of S 15° 42' 18" E, a chord of
178.10' to a point, thence;

 

along a curve deflecting to the left having a radius of 6422.46', an arc of
427.82', a chord bearing of S 19° 21' 10" E, a chord of 427.74' to a point,
thence; S 21° 15' 40" E 521.66' to a point, thence;

 

S 57° 03' 20" W 16.85' to a point, thence;

 

S 21° 15' 40" E 619.95' to the point of beginning, containing 25.75 acres.

 

 

TRACT 2

 

A certain lot or parcel of land situated Easterly of Riverside Industrial
Parkway & Northerly of Milliken Street in the City of Portland, County of
Cumberland, Maine, to wit:

 

Commencing at a point on the westerly side of land now or formerly of the
Portland Terminal Company at the northerly corner of the land now or formerly
owned by the Portland Water District, thence;

 

S 55° 14' 20" W 71.28' along said Water District Land to a point, thence;

 

N 21° 15' 40" W 17.82' along said Water District Land to a point, thence;

 

S 74° 52' 45" W 31.62' along said Water District Land to a point near an iron
pipe, thence;

 

S 55° 51' 08" W 75.26' along land now or formerly owned by Milliken Street LLC
to a point near a 5/8" rebar, thence;

 

N 21° 16' 37" W 555.77' along land said of Milliken Street LLC land to a 5/8"
rebar, thence;

 

S 68° 44' 47" W 114.56' along said Milliken Street LLC land to a point near a
5/8" rebar, thence;

 

N 14° 55' 55" W 14.08' along said Milliken Street LLC land, passing over an iron
pipe, said pipe being distant 1.2' from the terminus of said course, to a point,
thence;

 

S 75° 08' 46" W 328.45' along said Milliken Street LLC land to a point, thence;

 

S 13° 13' 08" W 61.39' along said Milliken Street LLC land to a point, thence;

 

S 68° 44' 47" W 143.78' to a point in the easterly line of Milliken Street,
thence; along said easterly line N 56° 10' 30" W 92.98' to a point, thence;

 

A-2

 

 

N 56° 04' 53" W 117.32' to the point of beginning, thence continuing along the
easterly line of Milliken Street N56°-04'-53"W 280.50 ft. to a point;

 

thence N63°-50'-00"W 258.77 ft. to a point at the intersection of said easterly
line & the southern line of land conveyed to ADC Building Fund Inc. by
Davis-Greene Co. dated December 18, 1962, recorded in Bk. 2723, Pg. 182;

 

thence leaving said easterly line along said southern line N55°-47'-03"W 91.92
ft. to a point at the intersection of said easterly line & said southern line;

 

thence leaving said southern line along said easterly line of Milliken Street
along a curve deflecting to the right having a radius of 50.00 ft., & arc of
49.66 ft., a chord bearing of N06°-39'-55"E, a chord of 47.64 ft., to a point at
the intersection of said easterly line of Milliken Street & the easterly line of
Riverside Industrial Parkway;

 

thence leaving said easterly line of Milliken Street along said easterly line of
Riverside Industrial Parkway along a curve deflecting to the left having a
radius of 1171.67 ft., an arc of 336.46 ft., a chord bearing of N26°-53'-24"E, a
chord of 335.31 ft. to a point;

 

thence N18°-39'-48"E 147.48 ft. to a point;

 

thence leaving said easterly line along a line between Tract 1 & 2 S35°-56'-16"E
781.79 ft. to a point;

 

thence S34°-51'-20"W 213.80 ft. to the point of beginning, containing 5.46
acres.

 

A-3

 

 

EXHIBIT B

DOCUMENTS

1.Operating Statements. Operating statements of the Property for the 3 years
preceding the date of this Agreement and the current year-to-date (“Operating
Statements”). Copies of all of Seller’s books and records with respect to the
Property.

2.Management and/or Leasing Agreements. Copies of any management and/or leasing
agreements under which the Property is managed and/or leased.

3.Tax Statements. Copies or a summary of ad valorem tax statements for the
current or most recently available tax period and for the prior 36 months
including the Property’s tax identification number(s); and latest value
renditions.

4.Insurance. Copies of Seller’s certificate of insurance for the Property, all
insurance policies, a loss history, a list of any current claims relating to the
Property, and any notices received by Seller from insurance carriers within the
last 12 months.

5.Budget. Seller’s most recent budget for the Property, including the
forthcoming year, if applicable.

6.Service Contracts. A list together with copies of all management, leasing,
security, maintenance, service, supply, equipment rental and other contracts
related to the operation of the Property (“Service Contracts”).

7.Proceedings. Copies of any documents or materials relating to any current
litigation, investigation, condemnation, or other proceeding pending or
threatened against Seller or affecting the Property.

8.Tangible Personal Property. A current inventory of all tangible personal
property and fixtures owned by Seller (if any).

9.Maintenance Records. All maintenance work orders for the prior 12 months.

10.List of Capital Improvements. A list of all capital improvements performed on
the Property within the prior 24 months.

11.Reports. Any environmental, geotechnical, soil, engineering and drainage
reports, assessments, audits and surveys.

12.As-Built Survey; Title Policy. All existing as-built surveys of the Property;
and all existing title policies related to the Property.

13.Site Plans. All site plans relating to the Property.

B-1

 

 

14.As-Built Plans and Specifications. All as-built construction, architectural,
mechanical, electrical, plumbing, landscaping and grading plans and
specifications relating to the Property.

15.Permits and Warranties. Copies of all warranties and guaranties (including
without limitation any roof warranty), permits, certificates of occupancy,
licenses and other approvals related to the Property.

16.General. N/A

17.Financial Statements. Copies of financial statements reflecting the operation
of the Property for the prior 2 calendar years, including statements of cash
flow and year-end balance sheets, and statements of income, expense, accounts
payable and accounts receivable for each such year, each prepared in accordance
with generally accepted accounting principles consistently applied, and fairly
presenting the financial position of Seller with respect to the Property at the
end of each such year and the results of the operations thereof for such year.

18.Leases. Copies of all Leases and any amendments thereto.

19.Commission Schedule and Agreements. A schedule (“Commission Schedule”) and
copies of all commission agreements related to the Leases or the Property.

20.Financial Statements. Copies of financial statements for the prior year.

 

B-2

 

EXHIBIT C

FORM OF TENANT ESTOPPEL CERTIFICATE

___________, 2014

The undersigned (“Tenant”), hereby states, certifies and affirms the following
with respect to the possible sale of the Property (as defined below) to
_________________, a [Delaware limited liability company], and its successors
and assigns (the “Buyer”), with the knowledge and intent that the Buyer shall
rely hereon:

1.      The Tenant, as the tenant, and ____________ (“Landlord”), as the
landlord, are parties to that certain lease dated ________________ __, ____
(“Original Lease”), whereby the Tenant leased approximately ________ square feet
of space (the “Leased Premises”) in a portion of the Property known as
___________________________________, and more particularly described in the
Original Lease (the “Property”).

2.      The Original Lease has not been amended or modified in any respect
whatsoever except for the amendments or modifications listed on Exhibit A
attached hereto, if any (collectively with the Original Lease, hereinafter
referred to as the “Lease”) and constitutes the complete agreement between the
Landlord and the Tenant with respect to the Leased Premises.

3.      The minimum rent currently payable under the Lease is in the amount of
$___________ per month which has been paid through ___________, 2014; and except
for the current month, no rent has been paid in advance. Excluding electricity
charges, Tenant’s pro rata share of operating expenses, real estate taxes and
other “pass-through” charges [in excess for the amount of such charges during
the base year] is __________% and is currently paying $______ per month in
additional rent for estimated “pass through” charges.

4.      Tenant has no current known claims, counterclaims, defenses or setoffs
against Landlord or to the payment of rent or other charges arising from the
Lease or otherwise, nor is Tenant entitled to any tenant improvement allowance
or other concession payment from Landlord or any free rent for any period after
the date of this certification except as follows: (state none, if applicable)
_______________.

5.      The Tenant has accepted and is in possession of the Leased Premises. All
improvements, alterations and space required to be furnished by Landlord
pursuant to the Lease have been completed, all sums required to be paid by
Landlord to Tenant in connection with the improvements (including, without
limitation, any tenant allowance or rebate) have been paid in full, and all
other conditions precedent to the commencement of the term of the Lease have
been satisfied.

The term of the Lease commenced on _____________, ____, and the current term is
scheduled to expire on _____________, 20__. Except as set forth in the Lease,
the Tenant does not have (i) a right to renew the Lease, or (ii) any option to
expand the Leased Premises. Tenant has no right or option to purchase any part
of the Leased Premises or the Property.

C-1

 

 

6.      To Tenant’s knowledge, there is no event of default nor any fact or
circumstance that, with the giving of notice or the passage of time or both,
would constitute an event of default under the Lease by Landlord or Tenant.

7.      Tenant has paid to Landlord, and Landlord is holding on behalf of
Tenant, a security deposit in the amount of $__________________ and in the form
of ____________.

8.      No actions, whether voluntary or otherwise, are pending against Tenant
under the bankruptcy laws of the United States or any state thereof.

9.      The address of Tenant for receipt of notices is as set forth in the
Lease.

10.      Neither the Lease nor the Leased Premises have been sublet, assigned,
mortgaged or encumbered (in whole or in part), except as follows: (state none,
if applicable) ____________.

11.      To Tenant’s actual knowledge, Tenant has not generated, used, stored,
spilled, or disposed of, or released any Hazardous Substances at, on or in the
Leased Premises in violation of any applicable law or which requires a cleanup
or remediation or reporting to a governmental body under any applicable law.
“Hazardous Substances” shall not include those materials that are technically
within the definition provided for in the Lease but that are contained in
prepackaged office supplies, cleaning materials, or personal grooming items or
other items that are sold for consumer or commercial use and typically used in
other similar buildings or space.

12.      This certification shall be binding upon Tenant and shall inure to the
benefit of Landlord, Buyer and any lender (“Lender”) to Buyer (or to Buyer’s
owners), each of the respective successors and assigns of Landlord, Buyer and
Lender, and all parties claiming through or under such persons or any such
successor or assign; and Tenant acknowledges that Buyer is purchasing the
Property in reliance on this certification.

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed as of the ___ day of ____________, 2014.

TENANT:

______________________, a ____________

 

 

By:__________________________

Name:

Title:

 

C-2

 

 

EXHIBIT A TO TENANT ESTOPPEL

[LIST OF AMENDMENTS AND MODIFICATIONS]

 

C-3

 

EXHIBIT D

leaseS

 

 

 

1.Lease Agreement, dated September 17, 2010, by and between KDJS Partners, LLC
(as initial Landlord) and Paradigm Operating Company, LLC, as amended by the
First Amendment to Lease, dated May 10, 2013, by and between Milliken Portland
Partners, LLC (as subsequent Landlord) and Paradigm Operating Company, LLC.
Security Deposit: $24,878.40

 

2.Amended and Restated Lease Agreement, dated May 31, 2011, by and between KDJS
Partners, LLC (as initial Landlord) and Barber Foods, LLC, as amended by the
First Amendment to Lease, dated March 29, 2013, by and between Milliken Portland
Partners, LLC (as subsequent Landlord) and Barber Foods, LLC.
Security Deposit: None

 

 

D-1

 

EXHIBIT E

AUDIT LETTER

Marcum LLP

117 Kendrick Street, Suite 800

Needham, MA 02494

[Current Date]

Ladies and Gentlemen:

We are providing this letter in connection with your audit of the Statement of
Revenue over Certain Operating Expenses (“Statement”) of <> (the “Property”) for
the year ended December 31, 201_ for the purpose of expressing an opinion as to
whether the Statement presents fairly, in all material respects, the revenue and
certain operating expenses in conformity with the accrual method of accounting.

Certain representations in this letter are described as being limited to matters
that are material. Items are considered material, regardless of size, if they
involve an omission or misstatement of accounting information that, in the light
of surrounding circumstances, makes it probable that the judgment of a
reasonable person relying on the information would be changed or influenced by
the omission or misstatement.

We confirm, to the best of our knowledge and belief, the following
representations made to you during your audit:

1.We have made available to you all financial records and related data.

2.There are no:

a.Violations or possible violations of laws or regulations, whose effects should
be considered for disclosure in the Statement or as a basis for recording a loss
contingency.

b.Unasserted claims or assessments that our lawyers have advised us are probable
of assertion and must be disclosed in accordance with FASB Accounting Standards
Codification (ASC) 450, Contingencies.

c.Other liabilities or gain or loss contingencies that are required to be
accrued or disclosed by FASB ASC 450, Contingencies.

d.Material transactions that have not been properly recorded in the accounting
records underlying the Statement.

e.Events that have occurred subsequent to the Statement date and through the
date of this letter that would require adjustment to or disclosure in the
Statement.

 

 

 

3.We acknowledge our responsibility for the design and implementation of
programs and controls to prevent, deter and detect fraud. We understand that the
term “fraud” includes misstatements arising from fraudulent financial reporting
and misstatements arising from misappropriation of assets.

4.We have no knowledge of any fraud or suspected fraud affecting the entity
involving:

a.Management,

b.Employees who have significant roles in internal control over financial
reporting, or

c.Others where the fraud could have a material effect on the Statement.

5.We have no knowledge of any allegations of fraud or suspected fraud affecting
the entity received in communications from employees, former employees, or
others.

6.We have no knowledge of any officer or director of the Property, or any other
person acting under the direction thereof, having taken any action to
fraudulently influence, coerce, manipulate or mislead you during your audit.

7.The Property has complied with all aspects of contractual agreements that
would have a material effect on the Statement in the event of noncompliance.

8.All income from operating leases is included as revenue in the Statement. No
other forms of revenue are included in the Statement.

Further, we confirm that we are responsible for the fair presentation in the
Statement of the results of revenue over certain operating expenses for the year
ended December 31, 201__ in conformity with the accrual method of accounting.

Very truly yours,

<> 

By:______________________________________

Name: ___________________________________

Title: ___________________________________

Date: _____________________

 

and

 

By: ________________________

Name:_______________________

Title:________________________

(Primary accounting decision maker)

